DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 5, 8 and 11-13.
Status of claims:
Claims 1-13 are pending in this office action.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Montell (US20180112996) and  Petty et al. (US20150289093) (hereinafter Petty) in view of Rouda, Jr. (US20140248911) (hereinafter Rouda)
Per claim 1, Montell discloses a travel-based geo-paired information system comprising: a server having a memory storing geo-paired information (paragraph 0059, Fig 6, i.e. the server 410 can host a geographic information system, such as a geographic information system associated with a mapping service and the server 410 can have one or more processors 412 and one or more memory devices 414); and a user computing device coupled to the server (paragraph 0059, i.e. the server 410 can also include a network interface used to communicate with one or more client devices 430 over the network 440), wherein the server is programmed [paragraph 0027, i.e. the server 102 can host a geographic information system (GIS)[ mapping application] 104 retrieving, and manipulation of geospatial data], to: receive location information from the user computing device (paragraph 0019, i.e. the user device can provide a request for location data to a remote computing device [e.g. server]); automatically find and retrieve geo-paired information corresponding to the point of interest geolocation (paragraph 0024, i.e. POI can be selected, for instance, randomly from the candidate POIs, based on an order of the candidate POIs, and/or using various other suitable selection techniques. Upon a selection of the selected POI, contextual information associated with the selected POI can be retrieved, and presented to the user within the virtual mapping environment and paragraph 0027, i.e. the GIS 104 can implement a mapping application, a virtual globe application, or any other suitable GIS. The GIS 104 can provide for the archiving, retrieving, and manipulation of geospatial data that has been indexed and stored according to geographic coordinates to enable a user to view imagery of the planet [e.g. as a portion of a 
In an analogous field of endeavor, Petty discloses automatically find and retrieve geo-paired information corresponding to the point of interest geolocation in response to determining the user computing device is within the predetermined distance from the point of interest geolocation (paragraph 0030, i.e. the location may be sent automatically from the user's device to the server which uses information as a basis for determining geolocations accessible to the user. At 406, the server 102 may query the database 104 and retrieve accessible geolocations meeting specific criteria, such as proximity to the user's actual or designated location by being within a predefined geographical display area that is set by the user); and automatically deliver to the user computing device for presenting on the user computing device the geo-paired information corresponding to the location of the user computing device (paragraph 0030, i.e. the server may retrieve and display accessible geolocations on a map view such as shown in FIG. 2 or 3 on the user's device, also see paragraph 0031, the server, using the information received from the user, may retrieve the data associated with the selected geolocation, and at step 508 present the retrieved data to the user for display on the user's device) but both Montell and Petty fails to discloses wherein a length of the geo-paired information audio is customized to a certain length to pair with the route and the speed of travel of the user computing device in order to correspond the geo-paired information playing on the user computing device with the point of interest as the user computing device is travelling past the point of interest.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Petty into the invention of 
Rouda teaches wherein a length of the geo-paired information audio is customized to a certain length to pair with the route and the speed of travel of the user computing device in order to correspond the geo-paired information playing on the user computing device with the point of interest as the user computing device is travelling past the point of interest. (paragraph 0008and 0018 i.e. the control of software, may query the mobile electronic device's database to determine whether the position of the mobile electronic device is within a predetermined distance from geographic coordinates stored in the mobile electronic device's database that are associated with a known point-of-interest (POI).  From a plurality of preprogrammed tour data, a preprogrammed tour, corresponding to the POI within the predetermined proximity to the mobile electronic device, may be selected, the tours selected may be selected based upon factors comprising characteristics of the user, the user's mode of transportation, and the user's speed and a notification may prompt a user to accept or deny an audio or video tour of the point of interest 10.  If accepted, the mobile electronic device will initiate a preprogrammed tour of 
the POI 10.  The audio or video tour may comprise a prerecorded audio or video recording, communicating the historical background of the POI.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rouda into the invention of Montell and Petty, where Rouda provides the mobile device receives from a global positioning satellite (GPS) system geographic coordinates of the mobile device, compares them with coordinates stored in a database having associated with them a point-of-interest in order to have better quality of service without relying on location based server, see paragraph 0005 and 0006.

Per claim 3, the combination discloses the system of claim 1, wherein Montell discloses the geo-paired information corresponds to user preferences (paragraph 0025, i.e. the set of constraints, and thereby the candidate POIs can be determined in response to a user request for location data (e.g. via user interaction with the POI selection interface).
Per claim 4, the combination discloses the system of claim 3, wherein Montell discloses the server is further programmed to automatically determine the geo-paired information that corresponds to user preferences and automatically send the corresponding geo-paired information to the user computing device (paragraph 0027 and 0039, i.e. the user device 104 can select the POI randomly from the plurality of candidate POIs [ GIS 104 determines plurality of POI’s via mapping application]. The user device 106 can then request suitable mapping data and/or contextual data from the server 102, which can retrieve the requested data and provide the data to the user device 106 for rendering and presentation to the user.
Per claim 5, the combination discloses the system of claim 1, wherein Petty discloses the geo-paired information comprises audio, audio/video, text, text with graphics or combinations thereof (paragraph 0019, i.e. a geolocation comprises a common element for organizing information and for communicating about a topic. The information communicated may be in the form of text such as posts, comments, reviews, etc., or in the form of images such as photos or video, or in the form of audio).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Petty and Rouda into the invention of 

Per claim 6, the combination discloses the system of claim 1, wherein Montell discloses multiple types of geo-paired information is associated with a point of interest geolocation (paragraph 0057, i.e. displaying imagery and/or contextual information associated with the selected POI within a suitable user interface).

Per claim 7, refer to the same rationale as explained in claim 4.
Per claim 8, refer to the same rationale as explained in claim 1, see paragraph 0022, receiving a travel route ...etc..paragraph 0022, i.e. the user's device is preferably GPS enabled or otherwise has the capability of automatically determining its location using cellular/WiFi triangulation or other technologies, and can report its location back to the server. FIG. 2 illustrates a map view based upon a user's current location) and for send instruction to the user computer device to present the geo paired information..etc, see paragraph 0031, i.e. the server, using the information received from the user, may retrieve the data associated with the selected geolocation, and at step 508 present the retrieved data to the user for display on the user's device[accessible geolocations may be determined based upon the user's current location] and paragraph 0032, i.e. the server may process and parse the data received as part of the request to establish specific parameters that will be used to retrieve geolocations and respond to the request).
Per claim 9, refer to the same rationale as explained in claim 3.
Per claim 10, refer to the same rationale as explained in claim 4.
Per claim 11, refer to the same rationale as explained in claim 5.
Per claim 12, refer to the same rationale as explained in claim 1(see Rouda reference, paragraphs 0018, i.e. the tours selected may be selected based upon factors comprising characteristics of the user, the user's mode of transportation, and the user's speed and a notification may prompt a user to accept or deny an audio or video tour of the point of interest 10.
Per claim 13, refer to the same rationale as explained in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647